Appeal by the plaintiff from a judgment setting aside a verdict in her favor and dismissing the complaint in an action to recover damages for personal injuries and from an “amended judgmentThe plaintiff’s intestate was injured by falling on a stairway leading from the entrance of a multiple family house to the street. The proof showed that the stairway was constructed of wooden steps, with spaces between the boards, and that the particular step from which the plaintiff’s intestate fell was worn by travel so that the space between the boards was widened. There was evidence from which the jury could infer that the plaintiff’s intestate proceeded down tile *993steps, that her heel caught in the space between the boards and that she was thrown down the stairway, suffering personal injuries for which the jury has returned a verdict. Judgment dated April 9, 1943, insofar as appealed from, reversed on the law and the facts, with costs, respondent’s motion to set aside the verdict and to dismiss the complaint denied, the verdict in favor of the plaintiff reinstated, and judgment directed to be entered thereon, with costs. In our opinion there was a question of fact for the jury and their verdict is not against the weight of the evidence. Appeal from “amended judgment" dismissed, without costs. The appellant herein is not aggrieved. Close, P. J„ Hagarty, Carswell, Johnston and Lewis, JJ., concur.